  Case 2:20-cv-00251-LEW Document 1 Filed 07/20/20 Page 1 of 4                    PageID #: 1



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE


 IDEXX DISTRIBUTION, INC.,                          )
                                                    )
        Plaintiff,                                  )
                       v.                           )
                                                    )
 WILLOW MILL VETERINARY                             )          Docket No:
 HOSPITAL, P.C.                                     )
                                                    )
                                                    )
        Defendant.                                  )

                                         COMPLAINT

       NOW COMES Plaintiff IDEXX Distribution, Inc. (“IDEXX Distribution”) for its

complaint against Defendant Willow Mill Veterinary Hospital, P.C. (“Willow Mill”) and states

as follows:

                                           PARTIES

       1.      Plaintiff IDEXX Distribution, Inc. is a Massachusetts corporation registered to do

business in the State of Maine with a principal place of business at One IDEXX Dr., Westbrook,

Maine 04092. IDEXX Distribution operates some of its laboratory business under the name

IDEXX Reference Laboratories. IDEXX Distribution is an affiliate of IDEXX Laboratories,

Inc., a leader in diagnostics and information technology solutions for animal health and water

and milk quality.

       2.      Defendant Willow Mill Veterinary, P.C. (“Willow Mill”) is a Pennsylvania

professional corporation with a principal place of business at 11 Willow Mill Park Road,

Mechanicsburg, Pennsylvania 17050.




                                                1
  Case 2:20-cv-00251-LEW Document 1 Filed 07/20/20 Page 2 of 4                        PageID #: 2



                                 JURISDICTION AND VENUE

        3.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)

based on diversity of citizenship between Plaintiff and Defendant. The amount in controversy,

exclusive of interest and costs, exceeds $75,000, as specified by 28 U.S.C. § 1332(a).

        4.     The Court has personal jurisdiction over Defendant and venue is proper in this

District pursuant to 28 U.S.C. § 1391(b) because Plaintiff has a principal place of business in this

District and a substantial part of the events giving rise to the claims set forth occurred within this

District.

                                   FACTUAL BACKGROUND

       5.      On April 1, 2015, IDEXX Distribution and Willow Mill entered into the “IDEXX

Reference Laboratory Services Agreement” (the “Agreement”), an agreement for veterinary

reference laboratory services.

        6.     Reference laboratory services are those in which a specimen is sent, or “referred,”

to an outside laboratory for analysis.

        7.     The Agreement provides that from April 1, 2015, through the Agreement’s end

date of March 31, 2021, in exchange for a volume rebate and a substantial discount off of list

price, Willow Mill will use IDEXX for at least 90% of its annual reference laboratory services

and will purchase at least $72,360 annually, $6,030 monthly, (the “Annual Minimum Purchase

Amount”) of reference laboratory services.

        8.     The Agreement provides that the Annual Minimum Purchase Amount “is

calculated net of taxes, shipping, allowances, credits and discounts.”

        9.     As of on or around April 1, 2018, contrary to the Agreement, Willow Mill has

substantially stopped using IDEXX’s reference laboratory services and has failed to meet the

purchase levels for reference laboratory services.

                                                  2
  Case 2:20-cv-00251-LEW Document 1 Filed 07/20/20 Page 3 of 4                      PageID #: 3



        10.     Based on the Annual Minimum Purchase Amount over the remaining term of the

Agreement, IDEXX’s lost profits as a result of Willow Mill’s breach are at least $130,250.

Based on Willow Mill’s actual historic purchasing levels and the exclusivity provision of the

Agreement, however, IDEXX estimates that its lost profits are actually higher.

        11.     Additionally, pursuant to the Agreement, upon Willow Mill’s breach, IDEXX is

entitled, among other remedies, to repayment of all rebates and discounts paid by IDEXX to

Willow Mill and to its attorneys’ fees.

                             COUNT I – BREACH OF CONTRACT
        12.     Plaintiff repeats and restates the allegations contained in paragraphs 1 through 11

of this Complaint as if set forth in full.

        13.     IDEXX and Willow Mill entered into a binding, enforceable Reference

Laboratory Services Agreement by which IDEXX agreed to provide Willow Mill with

substantial discounts and rebates in exchange for Willow Mill’s agreement to exclusively use

IDEXX laboratories (at a level of 90%) for its reference laboratory services and to purchase

reference laboratory services at agreed-to levels for a period of six years.

        14.     Willow Mill breached the Agreement by transferring its reference laboratory

business from IDEXX, thereby failing to exclusively use IDEXX reference laboratory services

and failing to meet its minimum purchasing requirements.

        15.     As a result of Willow Mill’s breach, IDEXX has suffered and continues to suffer

substantial harm.

        16.     All conditions precedent to the maintenance of this action have been met.

        WHEREFORE, Plaintiff IDEXX Distribution, Inc. requests entry of judgment against

Defendant Willow Mill Veterinary Hospital, P.C. for all damages, costs, and attorneys fees, and

such other and further relief this Court deems just and reasonable.

                                                  3
  Case 2:20-cv-00251-LEW Document 1 Filed 07/20/20 Page 4 of 4    PageID #: 4




Dated: July 20, 2020
                                          /s/ Adrianne E. Fouts
                                         Adrianne E. Fouts

                                         Attorney for Plaintiff

                                         Drummond Woodsum & MacMahon
                                         84 Marginal Way, Suite 600
                                         Portland, Maine 04101
                                         Tel: (207) 772-1941
                                         Fax: (207) 772-3627
                                         afouts@dwmlaw.com




                                     4
